                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:09-CR-78 JCM (GWF)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     SHAWN RICE,
               11                                       Defendant(s).
               12
               13            Presently before the court is defendant Shawn Rice’s motion to dismiss. (ECF No. 425).

               14     The government filed a response. (ECF No. 426). Defendant did not file a reply and the time to
                      do so has passed.
               15
                             On July 24, 2012, the court held a bench trial and convicted defendant of conspiring to
               16
                      commit and committing money laundering. (ECF No. 285). On March 20, 2013, the court
               17
                      sentenced defendant to 78 months of custody consecutive to case number 2:10-cr-520-JCM to be
               18
                      followed by three years of supervised release. (ECF No. 352). On March 16, 2015, the court
               19     resentenced defendant to 44 months of custody consecutive to case number 2:10-cr-520-JCM to
               20     be followed by three years of supervised release. (ECF No. 414).
               21            Defendant moves to dismiss this case for lack of subject matter jurisdiction. Because this
               22     case is closed, the court will deny defendant’s motion. See (ECF No. 416).

               23            Accordingly,
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
               24
                      dismiss (ECF No. 425) be, and the same hereby is, DENIED.
               25
                             DATED May 21, 2019.
               26
               27                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               28

James C. Mahan
U.S. District Judge
